Case: 08-30774        Document: 00511138580              Page: 1      Date Filed: 06/10/2010




               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                         Fifth Circuit

                                                                                       FILED
                                                                                     June 10, 2010
                                            No. 08-30774
                                          Summary Calendar                           Lyle W. Cayce
                                                                                          Clerk

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee

v.

ALEXANDER ANJULO-JARAMILLO, also known as Luiz Rivera-Garcia,

                                                         Defendant-Appellant


                          Appeal from the United States District Court
                             for the Eastern District of Louisiana
                                   USDC No. 2:98-CR-83-4


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Alexander Anjulo-Jaramillo has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967). Anjulo-Jaramillo has filed a response. Our independent review of the record,
counsel’s brief, and Anjulo-Jaramillo’s response discloses no nonfrivolous issue for appeal.
Counsel has shown that there is no nonfrivolous issue for appeal concerning whether Anjulo-
Jaramillo was entitled to a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on
the amendments to the cocaine base guidelines provision or Amendments 707 and 709.




        *
          Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR . R. 47.5.4.
   Case: 08-30774     Document: 00511138580 Page: 2          Date Filed: 06/10/2010
                                   No. 08-30774

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                           2